January 13, 2017 VIA EDGAR Craig Arakawa Accounting Branch Chief Office of Beverages, Apparel and Mining Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 RE: The Cato Corporation Form 10-K for the Fiscal Year Ended January 30, 2016 Filed March 24, 2016 File No. 001-31340 Dear Mr. Arakawa: We submit this letter in response to your letter dated January 6, 2017, in which you requested clarification with respect to certain disclosures in the above-referenced filing. For your convenience and reference, we repeat your comments below (using the same numbering in your letter) and our responses follow. Form 10-K for the Fiscal Year Ended January 30, 2016 Exhibit - 23 1. We note your auditors consent to the incorporation by reference in the registration statements on Form S-8 contains a reference to an audit report dated March 27, 2015. Please obtain and file a revised auditors consent that references the current year audit report dated March 24, 2016. The Cato Corporation (Cato) had a typographical error in its Exhibit 23.1. Cato has obtained a revised auditors consent that references the current year audit report dated March 24, 2016 and has filed a Form 10-K/A with the revised Exhibit 23.1. The Cato Corporation makes the following acknowledgments: That it is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 8100 Denmark Road P.O. Box 34216 Charlotte, North Carolina 28234 (704) 554-8510 The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have questions, please contact me at (704) 551-7315. Sincerely, John R. Howe Executive Vice President Chief Financial Officer 8100 Denmark Road P.O. Box 34216 Charlotte, North Carolina 28234 (704) 554-8510
